           Case 1:20-cv-03073-MKD                   ECF No. 26        filed 03/25/21       PageID.1371 Page 1 of 1
                                                                                                                    FILED IN THE
                                                                                                                U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                            EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT Mar 25, 2021
                                                                  for thH_                                     SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington
                            DALE L.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-cv-03073-MKD
                                                                     )
              ANDREW M. SAUL,
       COMMISSIONER OF SOCIAL SECURITY,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 24, is GRANTED.
u
              The above-captioned case be REVERSED and REMANDED to the Commissioner of Social Security for further
              administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment entered for the Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Mary K. Dimke                                                  on a Stipulated Motion for Remand.




Date: 3/25/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
